Citation Nr: 1020470	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-24 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C and, if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 
1982.

The Veteran's original claims of service connection for 
hepatitis C and a bipolar disorder were denied in a July 1999 
rating decision.  In November 2004, the Veteran sought to 
reopen these claims of service connection which gives rise to 
the instant appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision, which reopened 
and denied the Veteran's hepatitis C claim and refused to 
reopen his claim of service connection for a bipolar 
disorder.  Regardless of the RO's decision to reopen the 
Veteran's claim of entitlement to service connection for 
hepatitis C, the Board is required to address the issue to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001)(reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995)(VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  

In August 2006, the Veteran requested a travel board hearing.  
Following the August 2009 Board remand, a hearing was 
scheduled for March 2010.  In February 2010, notice of the 
hearing was mailed to the Veteran's last known address.  
However, he did not appear for the hearing.  Accordingly, the 
hearing request is deemed withdrawn and the Board may 
proceed.  See 38 C.F.R. § 20.702 (2009).

This matter was remanded by the Board in August 2009 for 
further evidentiary development.  It now returns for 
appellate review. 

As will be discussed below, the Board finds sufficient 
evidence to reopen the claim of service connection for 
hepatitis C.  The merits of the service connection issue, 
however, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  An unappealed July 1999 rating decision denied the claims 
of entitlement to service connection for hepatitis C and 
bipolar disorder finding no evidence of a current diagnosis 
or treatment for these disorders and no evidence of in-
service incurrence or aggravation.  

2.  With respect to the Veteran's hepatitis C claim, evidence 
received since the July 1999 rating decision raises a 
reasonable possibility of substantiating the claim.  

3.  In regard to the Veteran's bipolar disorder claim, 
evidence received since the July 1999 does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied the claim of 
entitlement to service connection for hepatitis C is final; 
evidence received since July 1999 in relation to this claim 
is new and material; the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 
(2009).  

2.  The July 2004 rating decision that denied the claim of 
entitlement to service connection for a bipolar disorder is 
final; evidence received since July 1999, while new, is not 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 141. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's petition to 
reopen the service connection claims, a letter dated in 
January 2005 fully satisfied the notice elements of new and 
material evidence and the reasons for the prior denial.  The 
notice requirements of Kent are satisfied.  The Board however 
finds that the first element under Quartuccio has not been 
satisfied.  The Board is obligated to consider whether the 
claimant was harmed by the error because, when a procedural 
defect is found, remand is appropriate only when correction 
of the defect "is essential for a proper appellate 
decision."  See Shinseki v. Sanders, 129 S. Ct. 1696, 1707 
(2009); see also 38 C.F.R. § 19.9 (2009).  Thus, the Board 
should consider the "entire record in the proceeding," 
including "all evidence and material of record and 
applicable provisions of law and regulation" to determine 
whether a claimant was prejudiced by a VA notice error.  Id. 
at 1708; see also 38 U.S.C. § 7104(a) (2009).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran's 
statements that his bipolar disorder and hepatitis C were 
aggravated or incurred in service, and his procurement of lay 
statements supporting that contention show that the Veteran 
is aware of what is necessary to substantiate his claim.  The 
Board concludes that VA's duty to notify has been satisfied.  

The Veteran indicated that he did not receive certain 
correspondence through the course of this appeal.  There is a 
presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision 
to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued.  See Woods v. Goober, 14 Vet. App. 214, 
220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official 
duties of the RO).  The appellant may rebut that presumption 
by submitting "clear evidence to the effect that VA's 
regular mailing practices are not regular or that they were 
not followed. The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant."  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the veteran at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996). 

The RO sent the initial January 2005 VCAA notice letter to 
the Veteran's Orville, Washington address, the address 
provided by the Veteran when he submitted his petition to 
reopen his hepatitis C claim in October 2000.  The Veteran 
then filed his petition to reopen his bipolar disorder claim 
in November 2004 and provided a Curlew, Washington address.  
While notice was not sent to the Curlew, Washington address, 
the Board finds that the Veteran received the proper notice.  
Specifically, attached to the January 2005 notice letter was 
a questionnaire asking about hepatitis C risk factors.  In 
April 2005, the Veteran submitted the completed 
questionnaire.  This implies that the he did receive the 
notice letter.  Further, the Veteran submitted additional 
medical records and statements attempting to show a 
connection between his current disabilities and service.  
Further still, the January 2005 letter was not returned as 
undeliverable, and the Veteran has never alleged that he did 
not receive notice.  The VA's duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  His Social Security Administration (SSA) 
disability records have also been associated with the claims 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	 New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

a.	Bipolar Disorder

The Veteran's initial claim of entitlement of service 
connection for a bipolar disorder was denied in July 1999 
because there was no evidence establishing treatment for or 
diagnosis of this disorder and no evidence of in-service 
incurrence or aggravation.  

During the initial adjudication of the Veteran's claim, the 
claims file did not include any evidence showing a diagnosis 
of or treatment for a bipolar disorder.  The claims file 
contained the Veteran's service treatment records.  His 
service entrance examination showed normal psychiatric 
findings and the Veteran expressly denied experiencing 
depression.  The records show significant treatment for an 
ankle and thumb injury.  However, they do not show treatment 
for bipolar disorder or any other psychiatric problem.  There 
is also no separation examination in the treatment records.  
The claims file also included VA examination reports for 
unrelated disorders.  However, again, there were no post-
service treatment records establishing treatment for bipolar 
disorder.  

Since the July 1999 rating decision, the Veteran submitted 
additional evidence showing treatment for a bipolar disorder.  
These records indicate that in November 1998 the Veteran 
sought mental health treatment.  At that time, the Veteran 
related that he "fell apart" in August 1998 and reported an 
inability to sleep which started in June 1998.  He was 
diagnosed with major depressive disorder.  A December 2000 
treatment note indicates that the Veteran first sought mental 
health treatment only after he was diagnosed with hepatitis 
C.  The medical records indicate that in March 2002, the 
Veteran was diagnosed with a history of depression and 
bipolar disorder.  Treatment notes dated in January 2003 and 
October 2004 show continued treatment for his bipolar 
disorder.  

The Veteran submitted a March 2005 statement where he 
indicated a number of conduct problems while in service, to 
include being reprimanded for getting into a number of fights 
and being aggressive towards fellow soldiers and superior 
officers.  The Veteran provided that his past aggressive 
tendencies evidence his bipolar disorder.  The Board finds 
that the Veteran is competent to give evidence about what he 
experienced in-service, e.g. that he got into fights in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  While the Veteran is competent to report what comes 
to him through his senses, he is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Further still, the Veteran's 
statements, offered many years after service, are 
contradicted by the normal psychiatric findings in his 
entrance examination and the Veteran's contemporaneous denial 
of suffering from any psychiatric problems at that time.  
This evidence does not show that the Veteran suffered from a 
mental disorder in service and thus does not substantiate his 
appeal.  

In October 2004, the Veteran also stated that a physician 
told him that he should have been diagnosed with a bipolar 
disorder during his entrance examination.  This is hearsay 
medical evidence, which as transmitted by a layperson, is of 
limited probative value.  The connection between what a 
physician said and a layperson's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As such, this statement does 
not substantiate his claim.  

The record also contains a determination letter where SSA 
disability benefits were granted for the Veterans affective 
mood disorder and hepatitis.  The Veteran was found to be 
totally disabled by the Social Security Administration (SSA) 
as of November 1998.  The medical records accompanying the 
decision do not establish whether the Veteran's bipolar 
disorder is related to his service.

Again, the RO denied the Veteran's bipolar disorder claim in 
July 1999 because it found no evidence establishing a 
diagnosis for this disorder and no evidence of in-service 
incurrence or aggravation.  Since the July 1999 rating 
decision, new evidence has been received which shows a 
diagnosis of bipolar disorder.  However, while new, the 
evidence is not material as it does not tend to establish 
that the Veteran's disorder was caused or aggravated by his 
service.  The evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
petition to reopen the claim of service connection for a 
bipolar disorder is denied.   See 38 C.F.R. § 3.156(a).

b.	 Hepatitis C

The Veteran's claim of entitlement for service connection for 
hepatitis C was denied in July 1999 on the basis that there 
was no evidence establishing treatment or diagnosis of this 
disorder and no evidence of in-service incurrence or 
aggravation.  

During the adjudication of the Veteran's initial claim, the 
claims file did not include any evidence showing a diagnosis 
of or treatment for hepatitis C.  The claims file contained 
the Veteran's service treatment records which showed that in 
April 1982, May 1982, and June 1982 the Veteran was treatment 
for complaints of stomach pain.  He was diagnosed with 
diarrhea, upset stomach, and stomach indigestion, 
respectively.  Again, the records also show significant 
treatment for an ankle and thumb injury, but no treatment for 
hepatitis C.  There is also no separation examination 
contained in the service treatment records.  The claims file 
also included VA examination reports for unrelated disorders.  
However, again, there were no post-service treatment records 
establishing a diagnosis of or treatment for hepatitis C at 
the time of the initial denial.  

Since the July 1999 rating decision, the Veteran submitted 
additional evidence showing treatment records dated in 
December 1987 when the Veteran was referred to treatment for 
what was then thought to be jaundice.  He was thereafter 
diagnosed with hepatitis C.  In a separate December 1987 
treatment note, the examiner noted that the Veteran's acute, 
viral hepatitis was acquired from an infected friend through 
intravenous drug abuse.  This is the only medical record 
which indicates how the Veteran acquired hepatitis C.  
Subsequent treatment notes show intermittent treatment for 
hepatitis C.  These medical records do not indicate that the 
Veteran's hepatitis C was caused or aggravated by service.  

As provided above, the record also contains a determination 
letter where SSA disability benefits were granted for the 
Veterans affective mood disorder and hepatitis.  The Veteran 
has been found totally disabled by the Social Security 
Administration (SSA) as of August 2001.  The medical records 
accompanying the decision do not establish whether the 
Veteran's hepatitis C is related to his service.

The Veteran also submitted a completed hepatitis C risk 
factor questionnaire in March 2005 wherein he indicated 
acquiring a tattoo in 1982.  With this completed 
questionnaire, the Veteran submitted a statement which 
indicates that after he got the tattoo he started to 
experience flu-like symptoms.  It is from this occurrence 
that the Veteran asserts he contracted hepatitis C.  The 
Veteran also submitted a statement from his mother dated in 
November 2006 indicating that the Veteran got a tattoo while 
in service.  The Board finds that the Veteran is competent to 
state that he received a tattoo and suffered from flu-like 
symptoms in service.  Washington, 19 Vet. App. at 368.  While 
the Veteran is competent to report what comes to him through 
his senses, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Layno, 6 Vet. App. at 
469-470 (1994); Espiritu, 2 Vet. App. at 495.  Similarly, the 
Veteran's mother is competent to report that she first 
witnessed her son's tattoo when he returned from the 
military.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  They are 
credible in these assertions.

Again, the RO denied the Veteran's hepatitis C claim in July 
1999 because it found no evidence establishing treatment or 
diagnosis of this disorder and no evidence of in-service 
incurrence or aggravation.  Since the July 1999 rating 
decision, new and material evidence has been received to 
reopen the claim for hepatitis C.  In particular, the medical 
evidence establishes that the Veteran was diagnosed with and 
received post-service treatment for hepatitis C.  The 
statements from the Veteran and his mother and the completed 
hepatitis C questionnaire indicate that the Veteran received 
a tattoo in service.  This evidence provides a potential in-
service hepatitis risk factor.  They relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the petition to reopen the claim of service 
connection for hepatitis C is granted.  See 38 C.F.R. 
§ 3.156(a).





ORDER

The petition to reopen the claim of entitlement to service 
connection for a bipolar disorder is denied.  

The petition to reopen the claim of entitlement to service 
connection for hepatitis C is granted.


REMAND

Additional development is necessary with respect to the claim 
of service connection for hepatitis C.  As provided above, 
the Veteran presently has hepatitis C.   He maintains that he 
received a tattoo while he was on active duty.  A review of 
his service treatment records shows that on entrance 
examination, there is no medical evidence showing he had a 
tattoo.  There is no separation examination.  However, as 
provided above, the Veteran submitted competent and credible 
statements from himself and his mother indicating that he 
received a tattoo in service.  See Layno, 6 Vet. App. at 469-
470 (1994); Buchanan, 451 F.3d at 1336.  Further, the Veteran 
submitted a completed hepatitis C questionnaire where he 
indicated receiving a tattoo in service.  Tattoos are 
considered to be one of the risk factors for contracting 
hepatitis C.  

Despite this competent testimony, the medical evidence also 
includes a separate December 1987 treatment note where the 
examiner noted that the Veteran's acute, viral hepatitis was 
acquired from an infected friend through intravenous drug 
abuse.  A December 2000 treatment report provides that the 
Veteran admitted to abusing some drugs but did not provide 
any details.  He was thereafter intermittently treated for 
hepatitis C.  The balance of the medical records does not 
include an opinion as to the etiology of the Veteran's 
hepatitis C.  

Given the Veteran's competence to report receiving a tattoo 
while on active duty, and the fact that tattoos are a risk 
factor for acquiring hepatitis C, the Board finds that a VA 
examination is necessary to determine the etiology of the 
Veteran's hepatitis C.  Of interest, is whether the alleged 
intravenous drug abuse noted in the private treatment records 
may have caused or contributed to his hepatitis C.  
 
Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for a VA examination 
to determine whether his hepatitis C is as 
likely as not etiologically related to a 
disease, injury or event in service.  The 
examiner should specifically address the 
various risk factors of hepatitis C.  The 
examiner should be asked whether the 
Veteran contracted hepatitis C in service 
based upon any known exposure to risk 
factors shown in the records, to include 
tattoos.  The examiner should provide an 
opinion based on the Veteran's history and 
the medical evidence.

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.  Additional examination or 
other clinical testing should be 
administered as deemed necessary or 
appropriate.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  However, the 
Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


